DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-106 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 35 of U.S. Patent No. 10,933,319. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 35 anticipate the more generic or broader claims of the application 17/158,853. A listing of the claims detailing the similarities and/or differences is produced below. Examiner notes that application claims 84 – 100 and 101-106 have a correspondence to claims 15 – 30 and 31-35 of US 10,933,319 similar to the outlined claims 68 – 83 as charted below.
Application 17/160841
US Patent No. 10,933,319
Similarities/Differences
68. (new) A server for conducting a game of skill or chance or other entertainment played simultaneously by groups of participants, each participant on a client device, each group comprising a plurality of participants of a particular game skill tier, remote from each other in conjunction with at least one common game event wherein each participant player of a game receives one or more scores, the server comprising: a. a memory for storing program instructions for providing the common game event and transmitting the common game event to each of the remote participants and for defining a predetermined plurality of game skill tiers each comprising one or more players, wherein a competition for the game is based on the predetermined plurality of game skill tiers and an award amount, wherein the program instructions determine a current skill tier of a user and updates the current skill tier of the user if the current skill tier is not correct for the user, wherein one or more web-connected devices receive a first set of game data from the server, wherein the server receives a second set of game data from the one or more web-connected devices, wherein the first set of game data comprises questions relative to the predetermined plurality of game skill tiers such that each player belonging to a tier is asked a different level of question wherein all questions that are asked to lower tier players belonging to a lower tier are included among questions asked to higher tier players of one or more higher tiers, wherein the questions to the higher tier players also include one or more different questions than asked to the lower tier players; and b. a processor coupled to the memory to configure the second set of game data for the one or more web-connected devices, including setting up a two-way client/server relationship, wherein the two-way client/server relationship is only set up for a subset less than all of the one or more of the web-connected devices, wherein the server transmits a lockout signal to the one or more web-connected devices, wherein the lockout signal is transmitted at a designated time to prevent answers to questions after an outcome is known.
1. A server for conducting a game of skill played simultaneously by groups of participants, each participant on a client device, each group comprising a plurality of participants of a particular game skill tier, remote from each other in conjunction with at least one common game event wherein each participant player of a game receives one or more scores, the server comprising: a. a memory for storing program instructions for providing the common game event and transmitting the common game event to each of the remote participants and for defining a predetermined plurality of game skill tiers each comprising one or more players, wherein a competition for the game is based on the predetermined plurality of game skill tiers and an award amount, wherein the program instructions determine a current skill tier of a user and updates the current skill tier of the user if the current skill tier is not correct for the user, wherein the program instructions are implemented in real time, wherein the memory stores the game skill tier of each participant for each type of common game event, wherein one or more web-connected devices receive a first set of game data from the server, wherein the server receives a second set of game data from the one or more web-connected devices, wherein the first set of game data comprises questions relative to the predetermined plurality of game skill tiers such that each player belonging to a tier is asked a different level of question wherein all questions that are asked to lower tier players belonging to a lower tier are included among questions asked to higher tier players of one or more higher tiers, wherein the questions to the higher tier players also include one or more different questions than asked to the lower tier players; and b. a processor coupled to the memory to configure the second set of game data for the one or more web-connected devices, including setting up a two-way client/server relationship, wherein the two-way client/server relationship is only set up for a subset less than all of the one or more of the web-connected devices, wherein the server transmits a lockout signal to the one or more web-connected devices, wherein the lockout signal is transmitted at a designated time to prevent answers to questions after an outcome is known.
Same
69. (new) The server as claimed in Claim 68, wherein the program instructions are implemented in real time.
Claim 1
Same
70. (new) The server as claimed in Claim 68, wherein the one or more web-connected devices are from a group including a cellular phone, a PDA, an MP3 player, and a laptop computer.
2. The server as claimed in claim 1, wherein the one or more web-connected devices are from a group including a cellular phone, a PDA, an MP3 player, and a laptop computer.
Same
71. (new) The server as claimed in Claim 68, wherein the one or more web-connected devices or the server includes memory for permanently storing the game skill tier selected from the plurality of game skill tiers defined on the server.
3. The server as claimed in claim 1, wherein the one or more web-connected devices or the server includes memory for permanently storing the game skill tier selected from the plurality of game skill tiers defined on the server.
Same
72. (new) The server as claimed in Claim 68, wherein the one or more common game events comprise a live television broadcast of a live sporting event from a group including football, baseball, hockey, basketball, boxing, golf, soccer and auto racing.
4. The server as claimed in claim 1, wherein the one or more common game events comprise a live television broadcast of a live sporting event from a group including football, baseball, hockey, basketball, boxing, golf, soccer and auto racing.


Same
73. (new) The server as claimed in Claim 68, wherein the one or more common game events are selected from a group including a televised game show, a reality show, an esports tournament and an entertainment show.  

5. The server as claimed in claim 1, wherein the one or more common game events are selected from a group including a televised game show, a reality show, an esports tournament and an entertainment show.
Same
74. (new) The server as claimed in Claim 68, wherein the one or more common game events comprise a non-televised game selected from a group including cards, dice, word games, puzzles and trivia games.
6. The server as claimed in claim 1, wherein the one or more common game events comprise a non-televised game selected from a group including cards, dice, word games, puzzles and trivia games.
Same
75. (new) The server as claimed in Claim 68, wherein the one or more common game events are played on computers, the Internet, handhelds or cell phones.
7. The server as claimed in claim 1, wherein the one or more common game events are played on computers, the Internet, handhelds or cell phones.
Same
76. (new) The server as claimed in Claim 68, wherein the game scores are communicated to the one or more players on a webpage.
8. The server as claimed in claim 1, wherein the game scores are communicated to the one or more players on a webpage.
Same
77. (new) The server as claimed in Claim 68, wherein the game scores are communicated to the one or more players on the one or more web-connected devices, a computer or a video game device.
9. The server as claimed in claim 1, wherein the game scores are communicated to the one or more players on the one or more web-connected devices, a computer or a video game device
Same
78. (new) The server as claimed in Claim 68, wherein all game scores are communicated to players regardless of game skill tier.
10. The server as claimed in claim 1, wherein all game scores are communicated to players regardless of game skill tier.
Same
79. (new) The server as claimed in Claim 68, wherein all game scores in the game skill tier are communicated only to players included in the players' game skill tier.
11. The server as claimed in claim 1, wherein all game scores in the game skill tier are communicated only to players included in the players' game skill tier.
Same
80. (new) The server as claimed in Claim 68, wherein the games played at the relatively higher skill tiers have more game elements or more opportunities for points than respectively lower skill tiers.
12. The server as claimed in claim 1, wherein the games played at the relatively higher skill tiers have more game elements or more opportunities for points than respectively lower skill tiers.
Same
81. (new) The server as claimed in Claim 68, wherein the server sends an acknowledgment in real time.
13. The server as claimed in claim 1, wherein the server sends an acknowledgment in real time.

Same
82. (new) The server as claimed in Claim 68 wherein the one or more web-connected devices comprise one or more mobile devices.
14. The server as claimed in claim 1 wherein the one or more web-connected devices comprise one or more mobile devices.
Same
83. (new) The server as claimed in Claim 68 wherein the memory stores the game skill tier of each participant for each type of common game event.
Claim 1
Same







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        11/18/2022

/James S. McClellan/Primary Examiner, Art Unit 3715